Citation Nr: 1412701	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-39 699 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a left knee disability, to include residuals of a left knee injury and surgery. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1989 to July 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A review of the Virtual VA paperless claims file associated with the Veteran's appeal revealed VA treatment records, dated through September 2009.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record shows that the Veteran receives VA care for his left knee disability.  Records of his VA treatment, however, dated since September 2009, have not been physically or electronically associated with the claims file.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the state of the record, the Board finds that the claim must be remanded to associate those records and to afford him a VA examination to assess the current severity of his left knee disability as the last VA examination was conducted in May 2009.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).      

The Veteran should also be given an opportunity to identify any healthcare provider who treated him for his service-connected left knee disability.  Thereafter, any identified records that are not already included in the claim file must be obtained.



Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records of VA treatment for a left knee disorder and associate them with the record.  If no additional records are available, include documentation of the unavailability in the claims file.  

2. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include records of any private treatment regarding his left knee disability.  Associate any available records with the claim file.  Appropriate efforts to obtain any identified documents should be made. 

3. Then, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of the left knee disability.  The claim file must be made available to and reviewed by the examiner.  All appropriate tests and studies are to be conducted.    

The examiner is to specifically note whether the Veteran has, or does not have, lateral instability; recurrent subluxation; ankylosis; arthritis; removal or dislocation of semilunar cartilage; and genu recurvatum.  

The examiner is to discuss functional impairment of the knee, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity.  Any functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free flexion and extension. 

4. Then, the claim should be readjudicated.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and afford them appropriate time to respond.  Thereafter, the case should be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


